Citation Nr: 9905293	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  94-47 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement or payment for the costs of 
private hospital care in February 1994.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran had active service from May 1944 to June 1946.

This appeal arose from an August 1994 decision by the 
Department of Veterans Affairs (VA) Medical Center, Muskogee, 
Oklahoma, denying the veteran's claim for reimbursement or 
payment of the expenses incurred in connection with treatment 
of the veteran at the Muskogee Regional Medical Center, 
Muskogee, Oklahoma, from February 3 to February 15, 1994.

The veteran's claim was previously before the Board of 
Veterans' Appeals (Board) in August 1996 and at that time, 
following review, was remanded for further development.  The 
case was returned to the Board in October 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
originating agency.

2.  The veteran, who is not service-connected for a 
disability, underwent coronary artery bypass surgery at the 
VA Medical Center, Oklahoma City, on January 18, 1994, and 
was discharged from the hospital on January 24, 1994.

3.  On February 3, 1994, the veteran was admitted to Muskogee 
Regional Medical Center for evaluation and treatment of 
hypertension, bradycardia, hypoxemia and pleural effusion.

4.  Payment or reimbursement of the costs of the hospital 
care provided at Muskogee Regional Medical Center beginning 
on February 3, 1994, was not authorized.

5.  The unauthorized medical care was not for an adjudicated 
service-connected disability, or for a nonservice-connected 
disability associated with and held to have been aggravating 
an adjudicated service-connected disability.

6.  The veteran did not have a total disability permanent in 
nature that had resulted from a service-connected disability, 
nor was he a participant in a Chapter 31 rehabilitation 
program.


CONCLUSION OF LAW

The criteria for reimbursement or payment for the costs of 
private hospital care in February 1994 have not been met.  38 
U.S.C.A. §§ 1701, 1703, 1710, 1728, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 17.47(j), 17.52, 17.54, 17.120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The records from the VA Medical Center, Oklahoma City, show 
that the veteran was admitted on January 17, 1994, and that 
the following day a three vessel coronary artery bypass graft 
was performed.  He was discharged from the VA Medical Center 
on January 24, 1994.  It was noted that he should  return to 
the Thoracic Surgery clinic in two weeks for lab tests and 
was to be followed in the Cardiology clinic in two to three 
months.

Records from Muskogee Regional Medical Center reflect that 
the veteran was admitted on February 3, 1994, with 
bradycardia, hypoxemia and pleural effusion.  It was reported 
by the admitting physician, Y.C. Ong, M.D., that the veteran 
had undergone coronary artery bypass surgery approximately 
three weeks previously and that he had done fair until the 
last week when he had had increasing exertional dyspnea and 
nocturnal dyspnea.

On the day of his admission the veteran became extremely 
weak, short of breath and dizzy.  He was seen by Dr. Ong in 
his office.  The veteran was found to have junctional rhythm 
with marked bradycardia, was found to be hypoxemic and was 
found to have pleural effusion.  As a result, the veteran was 
admitted.  He was discharged from the hospital on February 
15, 1994, with diagnoses which included congestive heart 
failure, respiratory tract infection with pneumonia; rectal 
bleeding; hypertension, bradycardia secondary to medication; 
and arteriosclerotic heart disease with recent coronary 
artery bypass surgery.

The veteran and his spouse testified, at a February 1995 
hearing, that on February 3, 1994, the veteran was taken to 
the VA Medical Center, Muskogee, after he developed severe 
cardiac symptoms, became dizzy at home and fell.  His spouse 
further testified that she came into the emergency room while 
the veteran remained in the car and she was told by the 
emergency room physician that the emergency room was full and 
that the physician could not take care of the veteran.  They 
related that he was then rushed to Muskogee Regional Medical 
Center where he was advised that he had a staph infection, 
was admitted, and remained hospitalized from February 3 to 
February 15, 1994.

II.  Analysis

The veteran contends that coronary artery bypass surgery he 
underwent at the VA Medical Center in January 1994 
necessitated his February 3 to February 15, 1994, 
hospitalization at Muskogee Regional Medical Center.  This 
case does not turn upon whether his January 1994 VA 
hospitalization and treatment necessitated his February 1994 
private hospital care.  The focus of the Board's review is 
limited to whether the VA gave prior authorization for the 
hospital care the veteran received at Muskogee Regional 
Medical Center in February 1994.  This is a factual, not a 
medical, determination.  See Similes v. Brown, 6 Vet. App. 
555 (1994).

In pertinent part, 38 U.S.C.A. § 1703(a) provides that when 
VA facilities are not capable of furnishing the care or 
services required, the Secretary, as authorized under § 1710, 
may contract with non-VA facilities in order to furnish 
hospital care to a veteran for the treatment of a service-
connected disability; a disability for which a veteran was 
discharged or released from the active military, naval, or 
air service; or a disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability.  38 C.F.R. § 17.52(a)(1).

The holding by the United State Court of Veterans Appeals in 
Hayes v. Brown, 6 Vet. App. 66 (1993) is of significant 
import.  In that case, the appellant, the brother of the 
deceased veteran, initiated a claim for reimbursement from 
the VA for the costs incurred while the veteran was in a 
county hospital (he was subsequently transferred to a VA 
facility) and for authorization from the VA for the veteran's 
admittance to the county hospital.  The Court, after noting 
that the VA may authorize treatment at non-VA facilities 
under specified circumstances, concluded that the veteran did 
not meet any of the conditions in 38 U.S.C. § 1703(a).

Although it has been asserted that, as the treatment required 
by the veteran in February 1994 was a continuation of the 
treatment he received at the VA in January 1994, this should 
be treated as satisfying the requirements for prior 
authorization for private hospitalization, this is without 
merit.  In response to the question "[w]ho has the authority 
to approve or authorize a request for private hospitalization 
at VA expense under 38 U.S.C.A. § 1703(a), and what type of 
action(s) is necessary to constitute prior authorization 
under 38 C.F.R. § 17.50d?" the VA Office of General Counsel 
stated:

Section 1703 of title 38, United States 
Code, expressly authorizes the Secretary 
to contract for non-VA hospital care, and 
the Secretary has delegated that 
authority to the Under Secretary for 
Health in 38 C.F.R. § 2.6(a).  The Under 
Secretary for Health has in turn 
delegated the authority to VA medical 
center and VA clinic Directors.  VHA 
manual M-1, Part I, Chapter 21, paragraph 
21.08 (January 12, 1995).

VHA Manual M-1, Part I, Chapter 21, also 
discusses the actions necessary to 
authorize such care.  Paragraph 21.09a(2) 
provides, in part:  "[N]ormally, if the 
request is made in person or by 
telephone, and eligibility and medical 
need can be determined, a decision will 
be made at that time and the person 
informed."  Paragraph 21.09a(4) provides 
further: "[V]erbal authorizations will 
be confirmed by written authorizations 
within 2 workdays following verification 
of eligibility."  We reiterate that in 
[the veteran's case], the issue was not 
whether care was properly authorized.  In 
his case, he was not eligible for care 
under 38 U.S.C. § 1703.

VA O.G.C. Concl. Op. No. 1-95 at 8-9.  While the veteran 
contends that he was eligible for non-VA contract care by 
satisfying the requirements of 38 C.F.R. § 17.52(a) (formerly 
§ 17.50b) (which include the eligibility criteria required 
for obtaining prior authorization for non-VA contract care), 
the specific provision cited by the veteran's 
representatives, 38 C.F.R. § 17.52(a)(2)(ii) (formerly 
§ 17.50b(a)(ii)) provides for eligibility for individual 
authorizations for medical services at non-VA facilities for 
a veteran who has received VA inpatient care for treatment of 
nonservice-connected disabilities for which treatment was 
begun during the period of inpatient care.  Medical services, 
as defined under 38 U.S.C.A. § 1701(6), does not include the 
treatment received by the veteran in February 1994, inpatient 
hospital care.

It is also contended that, as the veteran was receiving care 
at the VA Medical Center, and the treatment he required was a 
continuation of the care which the VA was unable to provide, 
the VA should be liable for his expenses.  While 38 U.S.C.A. 
§ 1703(a)(3) permits the furnishing of hospital care for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of veteran receiving medical services 
in a VA facility, the veteran had been discharged from the VA 
hospital on January 24, 1994.  At the time he sought 
treatment on February 3, 1994, he had been home from the 
hospital for some ten days and, based upon the interpretation 
of the phrase "receiving medical services in a VA facility" 
in Zimick v. West, 11 Vet. App. 45 (1998), he therefore could 
not then have been receiving medical services in a VA 
facility.
A VA Medical Center may not have been feasibly available on 
February 3, 1994, but the veteran did not meet the statutory 
or regulatory requirements for eligibility for non-VA 
hospital care; no VA doctor or any other VA official would 
have had the legal authority to give authorization for 
hospital care to a veteran who did not meet the eligibility 
criteria required for obtaining such authorization.  While 
38 U.S.C.A. § 1710 mandates that the Secretary "shall 
furnish hospital care" to numerous veterans who fall within 
a number of defined categories, when a veteran eligible for 
VA care is denied that care by the Secretary, there is little 
recourse available to that veteran.  See Malone v. Gober, 10 
Vet. App. 539, 545 (1997).

In order to obtain reimbursement or payment of the cost of 
private medical services obtained without prior authorization 
from the VA, it is necessary that the services be either for 
an adjudicated service-connected disability, or a nonservice-
connected disability associated with and aggravating a 
service-connected disability or the services may be for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability or 
for any illness or injury health and no VA or 
Federal facilities may be feasibly available to provide the 
services.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

At the time of the unauthorized care received by the veteran 
in February 1994, he was not participating in a 
rehabilitation program under Chapter 31.  Moreover, as 
service connection was not in effect for any disability, it 
could not been shown that the unauthorized medical care was 
for an adjudicated service-connected disability, or for a 
nonservice-connected disability associated with and held to 
have been aggravating an adjudicated service-connected 
disability.  Further, the veteran did not have a total 
disability permanent in nature that had resulted from a 
service-connected disability.

As all three requirements for payment or reimbursement of 
unauthorized medical expenses must be satisfied, the 
questions of the presence of a medical emergency and the 
availability of VA facility to provide the necessary 
treatment in February 1994 need not be addressed.  The Board 
concludes that payment or reimbursement of the costs of the 
private hospital care in February 1994 is not in order.  See 
38 U.S.C.A. §§ 1701, 1703, 1710, 1728; 38 C.F.R. §§ 17.47(j), 
17.52, 17.54, 17.120.  Furthermore, reasonable doubt 
regarding any issue material to the disposition of the 
instant appeal has not been presented; accordingly, 
resolution of such doubt in the veteran's favor is not 
warranted.  See 38 U.S.C.A. § 5107(b).


ORDER

Reimbursement or payment for the costs of private hospital 
care in February 1994 is denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

